Citation Nr: 1705755	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  05-41 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1973 to March 1975.  The Veteran received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied higher than 10 percent evaluations for bilateral hearing loss and tinnitus; and denied a TDIU.  The Veteran appealed for higher evaluations and a TDIU.  

In February 2016, the Board, in pertinent part, remanded the issues on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran has, at worst, Level V in the right ear and Level VII in the left ear.  

2.  The Veteran has the maximum allowable schedular evaluation for tinnitus under the applicable rating criteria.  

3.  The Veteran's service-connected disabilities do not preclude him from securing and following any substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but not higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2016).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  


Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by letters in January 2014 and March 2015.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent a VA examination in March 2015, with a subsequent VA opinion provided in June 2016. The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records. The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Board finds that the above examinations and opinions are adequate for rating purposes.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

Higher Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Bilateral Hearing Loss

The Veteran is seeking a higher evaluation for bilateral hearing loss, which he believes is worse than his currently assigned evaluation reflects.  

During the relevant appeal period, the Veteran's bilateral hearing loss has been evaluated as 10 percent disabling under 38 C.F.R. 4.85, Diagnostic 6100.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

An August 2014 VA Audiology Note reflects the results of the Veteran's audiometry testing.  The results of the puretone testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 40, 55, 90 and 115 dB, respectively, for an average over the four frequencies of interest of 75 dB, respectively.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 30, 50, 90, and 110, respectively, for an average over the four frequencies of interest of 70 dB.  Speech audiometry revealed speech recognition scores of 80 percent in the right ear and 64 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the August 2014 measurements result in assignment of Roman Numeral V in the right ear and Roman Numeral VII in the left ear.  A 30 percent evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.  

In March 2015, the Veteran underwent a VA audiological examination.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 of 30, 50, 90, and 105, respectively, for an average over the four frequencies of interest of 69.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 15, 50, 95, and 105, respectively, for an average over the four frequencies of interest of 66.  Speech audiometry revealed speech recognition scores of 76 percent in the right ear and 84 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the March 2015 VA measurements result in assignment of Roman Numeral VI in the right ear and Roman Numeral III in the left ear.  A 10 percent evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The March 2015 VA examiner found that due to his hearing loss, the Veteran had difficulty understanding conversational speech, especially in adverse in listening environments.  In a June 2016 VA opinion, the examiner found that the Veteran might experience difficulty understanding conversational speech, in adverse listening environments such as the presence of noise and/or the absence of visual cues (telephone communications).  To the extent the Veteran has complaints of impairment in his daily life, his inability to hear is contemplated by the hearing loss criteria.  

In light of the above the conflicting audiometric findings between the Veteran's August 2014 and March 2015 test results, the Board finds that the evidence is in equipoise as to whether a higher 30 percent rating is warranted.  In this regard, the Board concludes that neither audiometric testing results is more probative than the other.  Accordingly, the Board finds that resolving all reasonable doubt in favor of the Veteran, a 30 percent evaluation, but no higher, for bilateral hearing loss is warranted.  



Tinnitus

The Veteran is seeking a higher evaluation for his tinnitus.  

Throughout the current appeal, the Veteran's tinnitus has been evaluated as 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260.  

Diagnostic Code 6260 assigns only a single evaluation of 10 percent for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2016).  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

As the maximum schedular rating for tinnitus under Diagnostic Code 6260 has already been assigned, a higher schedular rating is not available, and the Veteran's claim for a disability rating in excess of 10 percent for bilateral tinnitus must be denied on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

The Board has considered whether the Veteran's bilateral hearing loss and tinnitus present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected bilateral hearing loss is manifested by symptoms of decreased hearing acuity and difficulty understanding normal conversational speech.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which takes into account that a loss of hearing acuity would reasonable expect to result in some difficulty hearing speech, and provide for higher evaluations for more severe levels of hearing loss.  The Veteran's tinnitus manifests symptoms of ringing in the ears.  This subjective symptom and its resulting effects are fully contemplated by the rating schedule and also directs that objective tinnitus (sound audible to other people and has a definable cause that may or may not be pathologic) be evaluated as part of any underlying condition.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  




TDIU

The Veteran reports that his service-connected bilateral hearing loss prevents him from securing and following any substantially gainful employment.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

As an initial matter, a January 2014 Board decision found that the claim for a TDIU was raised by the record in VA Form 9s received on August 23, 2011 and September 15, 2011.  The Board found that it had jurisdiction over the issue for a TDIU, because it was part and parcel of the increased rating claim on appeal that was initiated on September 26, 2007.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the relevant appeal period for the Veteran's TDIU claim is from September 26, 2007.

From September 26, 2007 to August 20, 2014, the Veteran has a combined evaluation of 20 percent: tinnitus as 10 percent disabling; and bilateral hearing loss as 10 percent disabling.  At a 20 percent combined evaluation, the Veteran's service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have not been satisfied.

From August 21, 2014 (the date of the increased rating claim on appeal), the Veteran, after the decision to grant a higher 30 percent evaluation as discussed above, has a combined evaluation of 40 percent: bilateral hearing loss as 30 percent disabling; and tinnitus as 10 percent disabling.  At a 40 percent combined evaluation, the Veteran's service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have not been satisfied.

Although, throughout the relevant appeal period from September 26, 2007, the Veteran does not meet the schedular criteria for a TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

In this case, and for the reasons set forth below, the Board concludes that the evidence of record does not indicate that referral is warranted to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16(b).

The Board finds that the following evidence is the most probative evidence to the question of whether referral for extraschedular consideration of a TDIU is warranted.  In particular, the Board places weight upon the following: (1) finding in an August 2003 Social Security Administration Functional Capacity Assessment that the Veteran could not perform jobs requiring excellent hearing; (2) finding documented in an August 2014 VA Audiology Note that the Veteran, even with amplification, would have trouble understanding speakers unless they were right in front of him so he could get visual cues; (3) reports in a September 2014 VA Form 21-8940 that the Veteran did not leave his last job in 1982 as a full-time operating engineer on an oiler because of his disability, and that he had not tried to obtain employment since he became too disabled to work; (4) conclusion in a March 2015 examination report that the Veteran's bilateral hearing loss would impact his ordinary conditions of daily life, including ability to work, because the Veteran reported having difficulty understanding conversational speech, especially in adverse listening environments; (5) opinion in a June 2016 VA opinion that the Veteran's service-connected hearing loss should provide no marked interference with his ability to obtain and/or maintain substantially gainful employment with some functional limitations; (6) finding by the June 2016 VA examiner that the Veteran might experience difficulty understanding conversational speech, in adverse listening environments such as the presence of noise and/or the absence of visual cues (telephone communications); (7) opinion in a June 2016 VA opinion that the Veteran's service-connected tinnitus should not interfere with his ability to obtain and/or maintain substantially gainful employment with no functional limitations; and (8) finding by the June 2016 VA examiner that there was no scientific evidence that tinnitus impedes employment and/or causes functional limitations in any occupational environment.  

Throughout the relevant appeal period, the evidence of record does not reveal factors outside the norm resulting in unemployability.  During the appeal period, the Veteran has not shown that his service-connected bilateral hearing loss and tinnitus have significantly hindered his ability to maintain some form of gainful employment.  There is no evidence that the Veteran's tinnitus impacts his ability to perform occupational tasks.  While the objective evidence shows that the Veteran's hearing loss would interfere with his ability to function in certain occupational environments, the evidence also demonstrated that with limitations he could still obtain and follow substantially gainful employment.  Overall, the Board finds that the evidence during this appeal period does not support a finding that the Veteran's service-connected disabilities cause a significantly diminished level of functioning to the point where the Veteran is unable to work.  

The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected disabilities, either singly or combined, prevent him from securing or following any substantially gainful employment, the Board finds that referral for extraschedular consideration is not appropriate, and a TDIU rating is not warranted.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to a 30 percent evaluation, but not higher, for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


